Case 1:19-cv-25277-BB Document 14 Entered on FLSD Docket 05/11/2020 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                      IN ADMIRALTY

                                   CASE NO. 19-25277-Bloom/Louis

 GINI HOFFMAN,

        Plaintiff,
 v.

 CARNIVAL CORPORATION,

             Defendant.
 _______________________________/

                                        STATUS REPORT

        COMES NOW, the Defendant, CARNIVAL CORPORATION, by and through their

 undersigned counsel, and files Joint Status Report pursuant to Order on Motion for Stay entered by

 this Honorable Court [DE 13], as follows:

        1.      This litigation involves a maritime personal injury action which Plaintiff alleges

 occurred on one of Defendant’s passenger cruise ships.

        2.      Due to the COVID-19 pandemic, the Defendant filed its Unopposed Motion to Stay

 this litigation on March 25, 2020. [DE 12].

        3.      This Honorable court administratively closed the case and ordered the Defendant to

 file a status update on May 12, 2020 apprising the Court of whether an extension of the stay is

 required at that time. [DE 13].

        4.      Carnival seeks an extension of the stay through August 1, 2020, to be revisited on that

 date for the reasons stated herein. Plaintiff does not object to the requested extension.
Case 1:19-cv-25277-BB Document 14 Entered on FLSD Docket 05/11/2020 Page 2 of 6




        5.      These are unprecedented times. The U.S. economy, and many more of the world’s

 strongest economies, has been dramatically and negatively impacted for over a month to try and slow

 the spread of the Coronavirus ("COVID-19") pandemic. In the U.S. alone, over 80,000 people have

 died due to COVID-19 with health experts anticipating thousands more. Millions of Americans have

 already lost their jobs. Businesses large and small, including Carnival, are fighting to preserve their

 companies’ future and their employees' livelihoods. This is not business as usual. Litigants should

 not be expected, or forced, to litigate as usual.

        6.      “The cruise industry and Carnival have been particularly, and in many ways

 disproportionately, affected by this pandemic. On March 13, 2020, Carnival shut down all cruise

 operations and subsequently closed its Miami offices due to the COVID-19 pandemic. Given the

 continued spread of COVID-19 throughout the U.S. and based on the Centers for Disease Control

 and Prevention's ("CDC") anticipated extension of social-distancing guidelines into June 2020,

 Carnival extended the suspension of its cruise operations through June 27, 2020. The CDC has since

 extended its “No Sail Order” to all U.S. cruise ships until either the expiration of the Secretary of

 Health and Human Services’ declaration that COVID-19 constitutes a public health emergency, the

 CDC Director rescinds or modifies the order based on public health considerations, or 100 days from

 the date of the publication of the order which occurred on April 15, 2020. 100 days from April 15 is

 July 24, 2020. (The CDC Order is published in the Federal Register and can be located at

 https://www.federalregister.gov/d/2020-07930).




                                                     2
Case 1:19-cv-25277-BB Document 14 Entered on FLSD Docket 05/11/2020 Page 3 of 6




         7.        On May 4, 2020, Carnival announced a further complete pause in operations through

 at least August 31, 2020, advising that may try to operate a limited number of cruises from three

 homeports in North America beginning on August 1, 2020 should circumstances allow it. Only eight

 of Carnival’s 27 ships could be in operation at that time. All other North American and Australian

 cruise operations are suspended through August 31, 2020. It remains unclear precisely when

 Carnival will be able to reopen its Miami offices and resume all normal cruise operations. Any

 resumption of cruise operations will of course be contingent upon, and subject to, additional

 directives and orders from government officials and entities, as the company continues its

 cooperation with federal, state, local and international government officials is support of public

 health efforts.

         8.        In the interim, the majority of the Carnival fleet is being used to repatriate tens of

 thousands of crewmembers to their home countries and none of the ships are available for

 inspections or visits at ports in North America. The underlying incident in this case occurred on a

 gangway in the port of call of Grand Cayman.

         9.        In addition to the foregoing, the need to Stay this case at least through August 1, 2020

 is based on the following:

                   a.     This litigation involves an alleged slip and fall accident on the Lido Deck of

         the Carnival Sunshine, which necessitates both parties having the ability to conduct a

         physical inspection, analysis and testing of the deck.        The subject vessel is not readily

         available for inspection, as it is at anchorage off the coast of the Bahamas. It is currently

         unknown when the vessel will be accessible for either party to inspect for purposes of this

                                                      3
Case 1:19-cv-25277-BB Document 14 Entered on FLSD Docket 05/11/2020 Page 4 of 6




         litigation due to the future uncertainty of COVID-19 restrictions and logistics.

                 b.      The crew members who may have knowledge or information in this litigation

         are currently not accessible to participate in discovery or sit for depositions, as they are

         currently in their home countries (ie, India, Ukraine, and South Africa); on vessels

         repatriating crew members to the Caribbean, Europe and the Philippines; or on vessels at

         anchorage off the coast of the Bahamas and Panama. It is unknown when they will be

         available to participate given the future uncertainty of our circumstances.

                 c.      Plaintiff, who is 66 years old, alleges an orthopedic injury, which necessitates

         an in person Rule 26 physical examination in the Southern District of Florida. With the

         current status of the COVID-19 crisis, it is in Plaintiff’s best interest not to have to travel

         from Virginia to South Florida for an in person examination, which is required to evaluate

         her injury.

         9.      Based on the extended suspension of Carnival's normal business operations at least

 through August 2020 and the various state and local government orders restricting the ability of

 residents in this District—many of whom work with or for Carnival—to leave their homes, meet

 with others, or even go about their daily lives, the parties jointly agree that this case is not ready to be

 re-opened at this time. Due to these necessary delays, the Defendant anticipates additional deadline

 extensions, including those regarding discovery, expert report and disclosure deadlines and possibly

 pre-trial requirements, and the scheduled trial date.




                                                      4
Case 1:19-cv-25277-BB Document 14 Entered on FLSD Docket 05/11/2020 Page 5 of 6




        WHEREFORE, the Defendant respectfully requests that this litigation remain

 administratively closed through August 1, 2020, and that the Defendant shall file a Status Report at

 that time. Plaintiff does not object to the relief sought.

        DATED this 11th day of May, 2020.

                                                Respectfully submitted,

                                                DONNISE DESOUZA WEBB, ESQ
                                                CARNIVAL CORPORATION
                                                3655 N.W. 87th Avenue
                                                Miami, Florida 33178-2428
                                                (305) 406-4838 Direct Phone
                                                (305) 599-2600 Ext. 18024 Assistant’s Phone
                                                (305) 406-4732 Telefax
                                                Dedicated Judge’s Phone (305) 406-5399
                                                (For Judges only)

                                                By:     s/ Donnise DeSouza Webb, Esq.
                                                        Donnise DeSouza Webb, Esq
                                                        FLA. BAR NO: 879398


                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 11th, 2020, I electronically filed the foregoing document

 with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served

 this day on all counsel of record or pro se parties identified on the attached Service List in the

 manner specified, either via transmission of Notices of Electronic Filing generate by CM/ECF or in

 some other authorized manner for those counsel or parties who are not authorized to receive

 electronically Notices of Electronic Filing.




                                                    5
Case 1:19-cv-25277-BB Document 14 Entered on FLSD Docket 05/11/2020 Page 6 of 6




                                         DONNISE DESOUZA WEBB, ESQ
                                         CARNIVAL CORPORATION
                                         3655 N.W. 87th Avenue
                                         Miami, Florida 33178-2428
                                         (305) 406-4838 Direct Phone
                                         (305) 599-2600 Ext. 18024 Assistant’s Phone
                                         (305) 406-4732 Telefax
                                         Dedicated Judge’s Phone (305) 406-5399
                                         (For Judges only)

                                         By:    s/ Donnise DeSouza Webb, Esq.
                                                Donnise DeSouza Webb, Esq
                                                FLA. BAR NO: 879398

                                    SERVICE LIST

 DONNISE DESOUZA WEBB, ESQ.               BRANDON L. CHASE, ESQ.
 ddesouza@carnival.com                    brandon@chasejustice.com
 3655 N.W. 87th Avenue                    LAW OFFICES OF BRANDON L. CHASE,
 Miami, FL 33178                          P.A.
 Telephone: (305) 406-4838                2800 Ponce de Leon Blvd., Suite 1100
 Facsimile: (305) 406-4732                Coral Gables, FL 33134
 Attorney for Defendant, CARNIVAL         Telephone: 305-677-2228
                                          Facsimile: 305-677-3232
                                          Attorneys for Plaintiff, HOFFMAN


                     [Service via CM/ECF Notice of Electronic Filing]




                                            6
